COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
 JOSE A. ALICEA,                                              No. 08-19-00149-CV
                                                 §
                              Appellant,                         Appeal from the
                                                 §
 V.                                                            327th District Court
                                                 §
 CURIE BUILDING, LLC,                                       of El Paso County, Texas
                                                 §
                              Appellee.                       (TC# 2018DCV1765)
                                                 §

                                MEMORANDUM OPINION

       Appellant has filed an unopposed motion to dismiss the appeal because the summary

judgment order does not dispose of all issues, and therefore, is not a final judgment. See

TEX.R.APP.P. 42.1(a)(1). We grant the motion and dismiss the appeal. Costs of the appeal are

taxed against Appellant. TEX.R.APP.P. 42.1(d).



July 15, 2019
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.